Claim Interpretation

In view of applicant's 312 amendment filed on 03/15/2021, claims 1 and 5-12 are no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding independent claims 1 and 12, the prior art of  Sugiyama (US2014/0049451) discloses a diffraction calculation unit 1202 that converts image data into complex amplitude data having a real part and an imaginary part by superimposing a phase pattern on a pixel value of an image acquired from the contents management unit 1201. The prior art of Jeong (US8559014) discloses a complex amplitude distribution of the image-forming field at the pupil plane that is the Fourier-transform of the complex amplitude distribution of the image-forming field at the object plane. The prior art of Horikoshi (US6246796) discloses that by again executing an identical Fourier transform with respect to the projected image which is in terms of a complex number. The prior art of Rosen (US2010/0060962) discloses a convolution of received electromagnetic radiation from object's cross section and a Fresnel Zone Plate. The prior art of Tajima (US10649118) discloses a first lattice pattern that is 

Regarding independent claim 20, the prior art of  Sugiyama (US2014/0049451) discloses a diffraction calculation unit 1202 that converts image data into complex  “a function of inputting a projected image formed by light incident on a Fresnel zone plate from a subject; a function of generating a complex image consisting of an image of a real part and an image of an imaginary part by multiplying the projected image with each of a first Fresnel zone pattern and a 

Regarding dependent claims 2-12 and 14-19, the claims are allowed as being dependent of claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/05/2021